Citation Nr: 1017599	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-37 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In April 2009, the Board remanded claims for service 
connection for right and left knee disorders, and a left 
shoulder disorder.  The requested development has not been 
completed and those issues remain in remand status.  

The April 2009 Board decision denied service connection for a 
right shoulder disorder and a low back disorder.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2009, in response to a motion for 
remand, the Court vacated the April 2009 Board denials of 
service connection and remanded those issues to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA General Counsel (GC) attorneys, in requesting a 
remand, asserted that better reasoning was needed in the VA 
medical opinion.  Consequently, the Board remands the issues 
for a more detailed opinion.  Since the Veteran was last 
examined in January 2006, the opinion should be based on a 
current examination.  

The Board notes that the VAGC attorneys suggested that the 
Court recognized a connection between parachute jumping and 
later joint disorders.  Actually, the Court quoted a 
Congressman who was explaining the very low threshold that 
indicated a need for a VA examination under the Veterans 
Assistance Act of 2000 (VCAA).  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  We point this out so that the 
examiner, in reviewing the claims file, is not mislead to 
assume there is some sort of presumption for parachutists.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a 
VA examination of his joints and spine.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  
X-ray or other imaging studies 
necessary to diagnose the Veteran's 
current right shoulder and low back 
disorders should be done.  The examiner 
should respond to the following 
questions with complete explanations:  

a.  What is the correct current 
diagnosis for the Veteran's right 
shoulder disorder?  

b.  Is it at least as likely as not 
that the Veteran's current right 
shoulder disorder is the result of 
disease or injury, particularly 
parachute jumping, in service?  Please 
explain your opinion in detail, with 
reference to your objective findings 
and/or other evidence of record.  

c.  What is the correct current 
diagnosis for the Veteran's low back 
disorder?  

d.  Is it at least as likely as not 
that the Veteran's current low back 
disorder is the result of disease or 
injury, particularly parachute jumping, 
in service?  Please explain your 
opinion in detail, with reference to 
your objective findings and/or other 
evidence of record.  

e.  Please respond to the opinions 
provided by the Veteran's private 
physician, Dr. J. L. W., in May 2006, 
January 2007, and October 2007.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

2.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


